34 So. 3d 102 (2010)
Nancy C. WEAR, Appellant,
v.
ALCA CONDOMINIUM ASSOCIATION, INC., Appellee.
No. 3D08-3134.
District Court of Appeal of Florida, Third District.
April 7, 2010.
Rehearing Denied May 25, 2010.
Nancy C. Wear, in proper person.
Gaebe, Mullen, Antonelli & DiMatteo, Miriam R. Merlo, and Anne C. Sullivan, Coral Gables, for appellee.
Before COPE and GERSTEN, JJ., and SCHWARTZ, Senior Judge.
PER CURIAM.
Nancy C. Wear appeals from a final judgment entered in favor of Alca Condominium Association, Inc. contrary to a jury's verdict. Because the trial court, in essence, improperly granted a judgment notwithstanding the verdict, we reverse and remand with instructions that the jury's verdict be reinstated. See Melgen v. Suarez, 951 So. 2d 916, 917 (Fla. 3d DCA 2007).
Reversed and remanded.